Citation Nr: 1230100	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested to be afforded a Travel Board hearing in August 2010.  He was notified by the RO, via a letter dated in August 2010, that his Travel Board hearing was scheduled for October 2010.  However, the record indicates that the Veteran failed to appear for his hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to service connection for a right knee disorder, left knee strain and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Remand is necessary for the three service connection claims now before the Board on appeal.

The Veteran's service treatment records show that he was seen in October 1983 for complaints of back pain; back pain was diagnosed.  In May 1985, he was again seen for middle back pain complaints.  At that time, severe muscle strain was diagnosed.  He was placed on a profile and instructed not to lift more than 10 pounds.  A September 1985 treatment record notes that the Veteran was seen for complaints of left knee pain.  A diagnosis of knee pain was provided.  None of the Veteran's three claimed disorders (right knee, left knee or low back) was diagnosed in the course of the Veteran's November 1986 separation examination.  

Post service records, concerning these three claimed disorders, include the report of a May 2006 VA general medical examination.  The Veteran, concerning his joints, only complained of his left shoulder.  

A March 2008 VA MRI (magnetic resonance imaging) report shows findings of lumbar spine degenerative disc disease and bilateral neural foraminal stenosis.  

An April 2008 VA interventional radiology procedure note shows the Veteran was given an epidural shot for back pain.  

The report of an August 2008 VA joints examination shows that the Veteran complained of a low back disorder, having an onset date of 1985.  He added he had a left knee disorder, also with a 1985 onset date.  The examiner observed that the Veteran had been treated for both claimed disorders during active duty.  After examining the Veteran, diagnoses of, in pertinent part, left knee strain and lumbosacral strain were provided.  In each instance, the examiner commented that the Veteran's currently-diagnosed disabilities were not due to his military service.  The examiner seemed to base her supplied opinions on the fact that neither disorder was shown as part of the Veteran's November 1986 separation examination report.

VA mental health notes dated in September 2008 and February 2009 show continuing complaints of low back pain.  

After review of the August 2008 examination report, the only medical record on file which attempts to provide a nexus opinion concerning the claimed disorders, the Board finds that the examiner's opinion - in regards to the claimed left knee strain and lumbar strain -- was inadequate as it relied extensively on the lack of medical documentation in the record.  As noted, the examiner essentially determined that the Veteran's claimed left knee and low back disorders were not related to his military service because neither was manifested in the course of his November 1986 service separation examination.  In the absence of a sufficiently supported medical opinion (i.e., inadequate rationale), VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Again, the August 2008 VA examiner provided a negative nexus opinion based on the absence of documentation in the claims folder.  The absence of such documentation; however, cannot by itself serve as the basis for rejecting the Veteran's reports of a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examination to take place pursuant to this remand should instruct the reviewer/examiner to provide an opinion that is based upon both the medical and lay evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Barr, at 311-12, Buchanan, at 1335.  

The Board also notes that, while acknowledging that the Veteran was not diagnosed with a right knee disorder in the course of the above-discussed August 2008 VA examination, and, in fact, informed the examiner that he was not claiming a right knee disorder, of record are Social Security Administration (SSA) records constituting potentially favorable lay evidence associated with the Veteran's right knee claim.  One record, dated in January 2009, a "Function Report - Adult - Third Party" form, shows that a witness, M.D., commented that the Veteran had functional limitations due to "His knee Hurt alot [sic]."  A second record, also a "Function Report - Adult - Third Party" form, and dated in March 2009, is shown to have been completed by a witness who identified himself as a "care giver" of the Veteran.  On this form, the witness listed "pain - knees" as a reason why the Veteran did not perform house or yard work.  

In finding these two lay statements essentially constitute competent evidence of persistent or recurrent symptoms of a right knee disorder, and being indicative of continuity of symptomatology, the Board is of the opinion that an examination is also necessary to provide a nexus opinion concerning the claimed right knee disorder.  VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has a right knee disorder, and, if so, to obtain a medical opinion regarding the etiology of any diagnosed right knee disorder, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA orthopedic examination to determine the current nature and etiology of any right knee disorder found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current right knee disorder, if found to be present, is at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)






A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The Veteran's claims file must also be made available to and reviewed by the examiner who conducted the August 2008 VA joints examination, and the report should reflect that such a review was made.  If the physician finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the August 2008 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

The reviewer/examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed left knee strain and lumbosacral strain (see August 2008 joints examination report) -- or any other currently diagnosed left knee and/or low back disorders if the Veteran is afforded a new examination -- are etiologically related to the Veteran's active duty service, including the documented in-service treatment findings discussed above as well as the Veteran's statements.  




The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO/AMC should take appropriate corrective action. 

5.  Thereafter, the RO/AMC, following its conducting any additional development of the evidence seen as appropriate, should readjudicate the three service connection issues.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided with a Supplemental SOC (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

